Title: From Benjamin Franklin to Mary Stevenson, 14 February 1760
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            Feb. 14. 60.
          
          I see I must overcome the Indolence so natural to old Men, and write now and then to my dear good Girl, or I shall seldom have the Pleasure of a Line from her; and indeed it is scarce reasonable in me to expect it.
          
          I receiv’d your kind Congratulations on occasion of the new Year; and though you had not mine in writing, be assured that I did and do daily wish you every kind of Happiness, and of the longest Continuance.
          Your good Mama will have the Pleasure of seeing and conversing with you to day. I should be extreamly glad to partake of that Pleasure, by accompanying her to Wanstead; but Business will not permit.
          Present my respectful Compliments to the good Ladies your Aunts, and believe me to be, with the sincerest Esteem and Regard Dear Polly, Your affectionate Friend
          
            B Franklin
            Miss Stevenson,
          
         
          Endorsed: Feb 14–60
        